Appellant files his third application for writ of certiorari. In his first application for said writ, filed in this court on January 29, 1934, he appeared to want incorporated in this record a copy of his exceptions to the qualifications of the trial judge placed on some bills of exception, also a copy of the subpoena and its return, also a copy of some affidavits made by the district clerk and his assistant. These matters were forwarded to this court and considered by us in an opinion handed down May 9, 1934. On June 6, 1934, this court overruled appellant's motion for rehearing. We considered all of his applications and documents before this court. Appellant has now filed another application for a writ of certiorari complaining of the fact that on page three of the original transcript herein the clerk makes an entry relating to his application for continuance, which appellant insists is incorrect. We fail to see the materiality or relevance of the entry of the clerk to the merits of any controversy now before this court. We can not consider the matters complained of in the absence of bills of exception taken at the time and properly filed within the time allowed by law. As stated in our opinion overruling appellant's motion for rehearing herein, handed down June 6, 1934, appellant's bills of exception were not filed within time, and his complaints are not before us.
The application for certiorari is denied.
Denied.